Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Shunde (CN 207786208 U) includes a cyclonic separation device (5), an exhaust motor (6), an air pipe (9) connected to the cyclonic separation device, and a dust storage bucket (2), a working trolley comprising a trolley body including a frame (11), an assembly space defined by the frame, a supporting plate (1) in the space, having a through hole (Frame 11 does not provide an assembly space, the space containing the supporting plate 1, as element 1 does not provide this feature), and dividing the assembly into a top zone and a bottom zone (1 does not divide the assembly into top and bottom zones); a dust discharge outlet (12) of the cyclonic dust separation device corresponding to the hole, and the bottom zone disposing the dust storage bucket, and the bucket located on a side of the plate facing the bottom zone and being capable of removal from the trolley body independently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW A HORTON/Primary Examiner, Art Unit 3723